Case 9:19-bk-11573-MB      Doc 784 Filed 02/11/20 Entered 02/11/20 13:07:52        Desc
                            Main Document     Page 1 of 9


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Jennifer M. Taylor (S.B. # 241191)
      Darren L. Patrick (S.B. # 310727)
  3   400 South Hope Street, 18th Floor
      Los Angeles, CA 90071-2899
  4   Telephone: (213) 430-6000
      Facsimile: (213) 430-6407
  5   E-mail: ejones@omm.com
      E-mail: jtaylor@omm.com
  6   E-mail: dpatrick@omm.com

  7   Gary Svirsky (N.Y. SBN: 2899417)
      Samantha M. Indelicato (N.Y. SBN: 5598263)
  8   (appearing pro hac vice)
      Seven Times Square
  9   New York, NY 10036
      Telephone: (212) 326-2000
 10   Facsimile: (212) 326-2061
      E-mail: gsvirsky@omm.com
 11   E-mail: sindelicato@omm.com

 12   Attorneys for UBS AG, London Branch
      and UBS AG, Stamford Branch
 13

 14
                              UNITED STATES BANKRUPTCY COURT
 15
                  CENTRAL DISTRICT OF CALIFORNIA — NORTHERN DIVISION
 16
      In re:                                       Case No. 9:19-bk-11573-MB
 17
      HVI CAT CANYON, INC.,                        Chapter 11
 18
               Debtor.                             UBS AG, LONDON BRANCH’S
 19                                                OPPOSITION TO GRL, LLC’S MOTION
                                                   FOR RELIEF FROM STAY OR FOR
 20                                                ORDER CONFIRMING THAT THE STAY
                                                   DOES NOT APPLY [DKT. NO. 767]
 21
                                                   Hearing
 22
                                                   Date: February 25, 2020
 23                                                Time: 10:30 a.m.
 24                                                Place: Courtroom 201
                                                          1415 State Street
 25                                                       Santa Barbara, California 93101

 26

 27

 28
Case 9:19-bk-11573-MB        Doc 784 Filed 02/11/20 Entered 02/11/20 13:07:52                Desc
                              Main Document     Page 2 of 9


  1          UBS AG, London Branch and UBS AG, Stamford Branch (“UBS”) respectfully submit

  2   this opposition to GRL, LLC’s (“GRL”) Notice of Motion and Motion for Relief From the

  3   Automatic Stay or for Order Confirming that the Automatic Stay Does Not Apply [Docket No. 767]

  4   (the “Motion”). The Motion is a thinly veiled attempt by Mr. Randeep S. Grewal—long after his

  5   removal as the Debtor’s Chairman1—to interfere with the Trustee’s attempts to sell the Debtor’s

  6   oil and administer the estate. GRL is also attempting to overturn multiple orders of this Court

  7   prohibiting the Debtor from making royalty payments to insiders, including one negotiated by Mr.

  8   Grewal at the first day hearings.2 As the estate’s largest secured creditor, UBS has standing to

  9   object to the Motion and resist Mr. Grewal’s efforts to interfere with the Trustee’s progress in the

 10   case. The automatic stay “protects both the debtor and creditors” and is designed to “ensure the

 11   orderly distribution of estate property.” In re Levine, 583 B.R. 231, 235 (C.D. Cal. 2018) (citing

 12   In re Bialac, 712 F.2d 426, 431 (9th Cir. 1983)). But the Motion would impose unnecessary

 13   restraints on the Trustee’s management of the estate, and GRL’s request to serve dubious division

 14   orders upon buyers of the Debtor’s oil production would interfere with the Trustee’s ability to sell

 15   oil indisputably belonging to the estate.

 16          First, the Motion is procedurally improper. Under the guise of a relief from stay motion,

 17   GRL—and Mr. Grewal as its stated “principal”—seek injunctive relief ordering the Trustee to (i)

 18   pay over $110,000 in purportedly accrued royalties to GRL; (ii) continue paying “all future

 19   royalties” in an undetermined amount to GRL; and (iii) provide monthly accounting statements to

 20   GRL. Mot. at 3. Bankruptcy Rule 7001 “mandates that an injunction or other equitable relief be

 21   obtained by way of an adversary proceeding or plan confirmation, rather than by way of a

 22   1
        On October 16, 2019, this Court approved the Trustee’s appointment following motions by
      UBS; the California State Lands Commission; the California Department of Conservation
 23   Division of Oil, Gas, and Geothermal Resources; the Santa Barbara County Air Pollution District
      and Tax Collector; and Buganko, LLC, citing Mr. Grewal’s gross mismanagement, malfeasance,
 24   insider transactions, environmental infractions, and failure to pay royalties. See Docket No. 409
      (Order).
 25   2
        See Docket No. 43 (Interim Cash Collateral Order) at ¶ 9 (“Absent further order of the Court or
 26   written consent of UBS … the Debtor shall not make … any royalty payments or surface lease
      payments to insiders or affiliates of the Debtor … but the Debtor shall hold any such payments in
 27   an interest-bearing escrow or segregated account”); Docket No. 572 (Final DIP Order) at ¶ 15
      (same).
 28                                                   -2-
                             UBS OPPOSITION TO GRL RELIEF FROM STAY MOTION
Case 9:19-bk-11573-MB        Doc 784 Filed 02/11/20 Entered 02/11/20 13:07:52                  Desc
                              Main Document     Page 3 of 9


  1   ‘contested matter’ motion.” See In re Van Ness, 399 B.R. 897, 903–04 (Bankr. E.D. Cal. 2009)

  2   (holding that the only relief “available through a motion for stay relief is that provided by §

  3   362(d)(4), which does not entail an injunction”). If GRL seeks such relief it must, at a minimum,

  4   comply with the Bankruptcy Rules. Id. at 904 (“It is settled that a Rule 9014 motion cannot be

  5   used to circumvent the requirement of an adversary proceeding.”) (citing In re Golden Plan of

  6   California, Inc., 829 F.2d 705, 711–12 (9th Cir. 1986)). It is worth noting that GRL has just filed

  7   a counterclaim in an avoidance action filed by the Trustee seeking precisely that relief, but in a

  8   proper procedural posture.     See Case No. 9:20-ap-01006-MB, Docket No. 6 (Answer and

  9   Counterclaim) at p. 8 (requesting that “the trust account and all other royalty and overriding royalty

 10   payments payable to GRL, LLC be delivered immediately”).

 11          Second, the Motion fails to address the legal standards for relief from the automatic stay,

 12   fails to demonstrate that “cause” for relief exists, and fails to meet GRL’s evidentiary burden to

 13   show the stay does not apply. 11 U.S.C. § 362(d). There is no evidentiary foundation for Mr.

 14   Grewal’s conclusory declaration that the estate is in possession of over $110,000 in royalties

 15   payable to GRL. See Mot. at 7 (Grewal Declaration). GRL provides no factual support for its

 16   position, even as it appears to admit the amount of royalties payable to GRL is disputed. See Mot.

 17   at 7 (acknowledging that the Trustee’s segregated account for royalties contains only

 18   approximately $32,000 payable to GRL). Nor can GRL demonstrate a lack of adequate protection.

 19   The Trustee is, by GRL’s admission, retaining all royalties (not just those claimed by GRL) in a

 20   segregated account pending future determination of rightful ownership. Mot. at 2. Further, UBS

 21   is informed that the Trustee intends to bring an interpleader action to resolve the various royalty

 22   owners’ entitlements. At most, the Motion contains a stray reference to Section 541(b)(4), which

 23   excludes certain overriding royalty interests from the definition of estate property. See Mot. at 4

 24   (citing 11 U.S.C. § 541(b)(4)(B)). Yet the Motion contains no legal analysis explaining the

 25

 26

 27

 28                                                    -3-
                             UBS OPPOSITION TO GRL RELIEF FROM STAY MOTION
Case 9:19-bk-11573-MB         Doc 784 Filed 02/11/20 Entered 02/11/20 13:07:52                Desc
                               Main Document     Page 4 of 9


  1   application of Section 541(b)(4) to the facts of this case and no admissible evidence of the royalty

  2   amounts GRL claims are due.3

  3          Finally, the Motion’s extraordinary request for an order permitting GRL to serve certain

  4   “Oil and Gas Division Orders” on purchasers of the estate’s oil production is unsupported by any

  5   facts or law and would significantly interfere with the Trustee’s reorganization efforts. Mot. at 3.

  6   GRL attaches three “division orders” (for the Santa Maria, Richfield East Dome Unit, and

  7   Belridge-Gibson-McPhail properties) as exhibits to the Motion.            See Docket No. 737–1

  8   (Additional Exhibits) at pp. 107–112. As the Court knows, the Trustee has worked diligently to

  9   find buyers for the estate’s oil. An assertion to the buyers that some of the purchase price is due

 10   to GRL can only disrupt the Trustee’s sales. This would also open the door for other royalty

 11   holders—many of whom assert that HVICC’s accounting under Mr. Grewal’s administration was

 12   fatally corrupted—to serve additional (and potentially conflicting) division orders, causing further

 13   consternation and disruption. Accordingly, it is appropriate for the Court to leave the stay in place

 14   and permit orderly resolution of all royalty entitlements in the interpleader adversary while all

 15   royalty holders are adequately protected by the Trustee’s escrowing of funds. The Court should

 16   not permit Mr. Grewal to obtain an unfair advantage over other royalty holders to the detriment of

 17   the Trustee’s sales efforts.

 18          Further, GRL’s proposed division “orders” are highly dubious on their face. Each of them

 19   is dated December 12, 2019—just one day after this Court granted the Trustee’s motion to reject

 20   all of the estate’s contracts with California Asphalt Production, Inc. (“CAP”), the purchaser of

 21   over 80% of the Debtor’s oil production while Mr. Grewal was in charge of both entities See

 22   Docket No. 737–1 (Additional Exhibits); Docket Nos. 612, 613 (Orders Granting Rejection of

 23

 24   3
        Moreover, any claim by GRL based on allegedly unpaid royalties must be disallowed under
      Section 502(d) because the Trustee’s action against GRL for avoidance and recovery of transfers
 25   of estate property pursuant to Sections 542, 547, 548 and 550 remains pending. See Case No.
      9:20-ap-01006-MB at Docket No. 1 (Trustee’s Adversary Complaint); 11 U.S.C. § 502(d) (“[T]he
 26   court shall disallow any claim of any entity from which property is recoverable under Section 542
      [or] 550 … of this title or that is a transferee of a[n avoidable] transfer … unless such entity or
 27   transferee has paid the amount, or turned over any such property, for which such entity or
      transferee is liable[.]”).
 28                                                   -4-
                             UBS OPPOSITION TO GRL RELIEF FROM STAY MOTION
Case 9:19-bk-11573-MB         Doc 784 Filed 02/11/20 Entered 02/11/20 13:07:52                  Desc
                               Main Document     Page 5 of 9


  1   CAP Contracts). Each indicates HVI Cat Canyon, Inc. as the “Payor,” but nothing in the orders

  2   suggests they are designed to be served on oil purchasers, or that any such purchasers could be

  3   liable to make royalty payments to GRL. See id. at pp. 107, 109, 111. And each order is backdated

  4   to show its “effective date” as “<7/25/2019”—i.e., prior to the Petition Date of July 25, 2019. Id.

  5   It is readily apparent that these “orders” were not prepared in the ordinary course of GRL’s

  6   business and were only recently generated by GRL. Indeed, there is no indication Mr. Grewal

  7   caused the Debtor to serve any such division orders on CAP while he was the Debtor’s Chairman.

  8           Nor does the Motion cite any authority under California law or the Bankruptcy Code to

  9   support GRL’s request to serve the division orders on third party purchasers of the Debtor’s oil.

 10   The stay clearly bars GRL from interfering with the Trustee’s contracts with such parties. “It is

 11   well established in the Ninth Circuit that the contract rights of a debtor are property of the estate,”

 12   and any “attempt to exercise control over [a debtor’s] contract is a violation of the automatic stay.”

 13   In re Nat’l Envtl. Waste Corp., 191 B.R. 832, 835 (Bankr. C.D. Cal. 1996), aff’d, 129 F.3d 1052

 14   (9th Cir. 1997). Yet GRL has failed to articulate any reason why service of the division orders is

 15   necessary or desirable, much less demonstrated “cause” to lift the stay. Serving the orders on oil

 16   purchasers would inevitably create confusion and threaten the Trustee’s purchase contracts, even

 17   if accurate. And the division orders attached to the Motion are inherently suspicious.

 18           The Motion should be denied, and the underlying royalty dispute should be resolved either

 19   through the pending adversary proceeding between the Trustee and GRL or the interpleader action

 20   the Trustee intends to file.

 21

 22

 23

 24

 25

 26

 27

 28                                                    -5-
                             UBS OPPOSITION TO GRL RELIEF FROM STAY MOTION
Case 9:19-bk-11573-MB    Doc 784 Filed 02/11/20 Entered 02/11/20 13:07:52           Desc
                          Main Document     Page 6 of 9


      Dated: February 11, 2020                  Respectfully submitted,
  1
                                                O’MELVENY & MYERS LLP
  2

  3                                             /s/ Darren L. Patrick
                                                Darren L. Patrick
  4                                             400 South Hope Street, 18th Floor
                                                Los Angeles, CA 90071-2899
  5                                             Telephone: (213) 430-6000
                                                Facsimile: (213) 430-6407
  6                                             E-mail: dpatrick@omm.com
  7                                             Attorneys for UBS AG, London Branch and
                                                UBS AG, Stamford Branch
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                          -6-
                         UBS OPPOSITION TO GRL RELIEF FROM STAY MOTION
Case 9:19-bk-11573-MB       Doc 784 Filed 02/11/20 Entered 02/11/20 13:07:52               Desc
                             Main Document     Page 7 of 9


  1                              PROOF OF SERVICE OF DOCUMENT

  2
      I am over the age of eighteen and not a party to this bankruptcy case or adversary proceeding.
  3   My business address is 400 South Hope Street, Los Angeles, California 90071-2899.
  4   A true and correct copy of the foregoing document entitled UBS AG, LONDON BRANCH’S
      OPPOSITION TO GRL, LLC’S MOTION FOR RELIEF FROM STAY OR FOR ORDER
  5   CONFIRMING THAT THE STAY DOES NOT APPLY [DKT. NO. 767] will be served or
      was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
  6   (b) in the manner indicated below:
  7   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
      Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
  8   document will be served by the court via NEF and hyperlink to the document. On 2/11/20, I
      checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
  9   that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
      the email address(es) indicated below:
 10

 11          William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com

 12          Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

 13          Marc S Cohen mscohen@loeb.com, klyles@loeb.com

 14          Alec S DiMario alec.dimario@mhllp.com, debra.blondheim@mhllp.com;

 15          Syreeta.shoals@mhllp.com

 16          Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

 17          H Alexander Fisch Alex.Fisch@doj.ca.gov

 18          Don Fisher dfisher@ptwww.com, tblack@ptwww.com

 19          Brian D Fittipaldi brian.fittipaldi@usdoj.gov

 20          Ellen Friedman efriedman@friedmanspring.com

 21          Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

 22          Karen L Grant kgrant@silcom.com

 23          Ira S Greene Ira.Greene@lockelord.com

 24          Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

 25          Brian L Holman b.holman@musickpeeler.com

 26          Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;

 27          eisrael@ecf.inforuptcy.com

 28                                                  -7-
                            UBS OPPOSITION TO GRL RELIEF FROM STAY MOTION
Case 9:19-bk-11573-MB    Doc 784 Filed 02/11/20 Entered 02/11/20 13:07:52         Desc
                          Main Document     Page 8 of 9


  1        Razmig Izakelian razmigizakelian@quinnemanuel.com

  2        Alan H Katz akatz@lockelord.com

  3        John C Keith john.keith@doj.ca.gov

  4        Jeannie Kim jkim@friedmanspring.com

  5        Maxim B Litvak mlitvak@pszjlaw.com

  6        Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com

  7        Brian M Metcalf bmetcalf@omm.com

  8        David L Osias dosias@allenmatkins.com, bcrfilings@allenmatkins.com,

  9        kdemorest@allenmatkins.com, csandoval@allenmatkins.com

 10        Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com;

 11        sindelicato@omm.com;ejones@omm.com

 12        Jeffrey N Pomerantz jpomerantz@pszjlaw.com

 13        Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com

 14        Mitchell E Rishe mitchell.rishe@doj.ca.gov

 15        Zev Shechtman zshechtman@DanningGill.com,

 16        danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

 17        Sonia Singh ssingh@DanningGill.com, danninggill@gmail.com,

 18        ssingh@ecf.inforuptcy.com

 19        Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com

 20        Ross Spence ross@snowspencelaw.com, janissherrill@snowspencelaw.com;

 21        donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

 22        Christopher D Sullivan csullivan@diamondmccarthy.com,

 23        mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

 24        Jennifer Taylor jtaylor@omm.com

 25        John N Tedford jtedford@DanningGill.com, danninggill@gmail.com;

 26        jtedford@ecf.inforuptcy.com

 27        Salina R Thomas bankruptcy@co.kern.ca.us

 28                                             -8-
                        UBS OPPOSITION TO GRL RELIEF FROM STAY MOTION
Case 9:19-bk-11573-MB        Doc 784 Filed 02/11/20 Entered 02/11/20 13:07:52                Desc
                              Main Document     Page 9 of 9


  1          Patricia B Tomasco pattytomasco@quinnemanuel.com,

  2          barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

  3          Fred Whitaker lshertzer@cwlawyers.com, spattas@cwlawyers.com

  4          William E. Winfield wwinfield@calattys.com, scuevas@calattys.com

  5          Richard Lee Wynne richard.wynne@hoganlovells.com,

  6          tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

  7          Emily Young pacerteam@gardencitygroup.com,

  8          rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

  9          Aaron E de Leest adeleest@DanningGill.com,

 10          danninggill@gmail.com;adeleest@ecf.inforuptcy.com

 11
      II. SERVED BY PERSONAL DELIVERY:
 12

 13   Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 2/11/2020 I served the following
      person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
 14   consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on the judge
 15   will be completed no later than 24 hours after the document is filed.
 16   JUDGE:
 17   Hon. Martin R. Barash
      United States Bankruptcy Court
 18   Central District of California
      21041 Burbank Boulevard, Suite 342
 19   Courtroom 303
      Woodland Hills, 91367
 20

 21   I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
 22
      Executed this 11th day of February, 2020 at Los Angeles, California.
 23

 24

 25                                                                /s/ Jan Wallis
                                                                   Jan Wallis
 26

 27

 28                                                   -9-
                            UBS OPPOSITION TO GRL RELIEF FROM STAY MOTION
